DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 11/20/20, with respect to the rejections of the independent claims have been fully considered and are persuasive.  The rejection of claims 1, 6, and 14 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan (US Pub 2015/0110012) in view of Takahashi (US Pub 2013/0336433) in view of Niederfeld (US Pub 2008/0122651)
	Referring to claim 1, Bhushan discloses a method, comprising:
a set of three or more consecutive broadcast frames (figure 6);
discontinuing broadcasting, between broadcast frames, between each of the broadcast frames in the set of broadcast frames, to enable one or more cellular base stations to perform cellular packet-switched wireless data communications using the particular frequency band (paragraphs 56, 57, and 58).
Bhushan does not disclose a method for wirelessly broadcasting, by a broadcast station, a common set of audio and video data to a plurality of broadcast receiver devices using a particular frequency band and, wherein the broadcast base station does not receive content data from any of the broadcast receiver devices.
In an analogous art, Takahashi teaches a method for wirelessly broadcasting, by a broadcast station, a common set of audio and video data to a plurality of broadcast receiver devices using a particular frequency band (paragraphs 2, 3, 52) and, wherein the broadcast base station does not receive content data from any of the broadcast receiver devices (figure 1; paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the video distribution over a broadcast network taught by Takahashi to the spread spectrum system disclosed by Bhusham.  The motivation would have been that creating a narrow band notch would have reduced interference (Takahashi: paragraph 3).
Bhushan and Takahashi do not disclose a method wherein the discontinuing is based on one or more predetermined time durations.
In an analogous art, Niederfeld teaches a method wherein the discontinuing is based on one or more predetermined time durations (paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the intermittent transmission pausing taught by Niederfeld to the transmission pausing disclosed by Bhushan.  The motivation would have been to allow for the receiver to know when the pauses are to lower power usage.

Claims 6, 11, and 14 are rejected on the same grounds as claim 1.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhusham, Takahashi, and Niederfeld as applied to the claims above, and further in view of Kazmi (US Pub 2010/0323683).

In an analogous art, Kazmi teaches a method of claim 1, further comprising: periodically discontinuing broadcasting for a longer predetermined time duration between broadcast frames (paragraph 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the longer time duration taught by Kazmi to the signal discontinuing disclosed by Bhushan.  The motivation would have been to allow the system to adapt to changing network conditions.

Claim 15 is rejected on the same grounds as claim 2.

	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhusham, Takahashi, and Niederfeld as applied to claim 1 above, and further in view of Murata (US Pub 2011/0063879).
	Referring to claim 3, Bhusham, Takahashi, and Niederfeld do not disclose a method of claim 1, further comprising directing transmission power to one or more portions of the particular frequency band to achieve the discontinuing.
	In an analogous art, Murata teaches a method of claim 1, further comprising directing transmission power to one or more portions of the particular frequency band to achieve the discontinuing (paragraph 159).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the power reduction taught by Murata to the signal discontinuing taught by Bhushan.  The motivation would have been to save power during the intervals.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhusham, Takahashi, and Niederfeld as applied to claim 1 above, and further in view of Sharma (US Pub 2012/0086512).
Referring to claim 4, Bhusham, Takahashi, and Niederfeld do not disclose a method of claim 1, wherein, the discontinuing broadcasting includes ramping down broadcast transmission power during a guard interval.
In an analogous art, Sharma teaches a method of claim 1, wherein, the discontinuing broadcasting includes ramping down broadcast transmission power during a guard interval (paragraph 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the ramping down taught by Sharma to the signal discontinuing taught by Bhushan.  The motivation would have been to reduce interference.

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhusham, Takahashi, and Niederfeld as applied to the claims above, and further in view of Kelif (US Pub 2010/0056131).
Referring to claim 5, Bhusham, Takahashi, and Niederfeld do not disclose a method of claim 1, wherein at least one of the time durations is sufficient for a cellular device to obtain system information and connect to one of the one or more cellular base stations.
In an analogous art, Kelif teaches a method of claim 1, wherein at least one of the time durations is sufficient for a cellular device to obtain system information and connect to one of the one or more cellular base stations (paragraph 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the system information taught by Kelif to the signal discontinuing taught by Bhushan.  The motivation would have been to help the system handle handovers.

Claim 17 is rejected on the same grounds as claim 5.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhusham, Takahashi, and Niederfeld as applied to claim 6 above, and further in view of Parkvall (US Pub 2013/0310059).
Referring to claim 7, Bhusham, Takahashi, and Niederfeld do not disclose a method of claim 6, further comprising: scheduling active discontinuous reception intervals for one or more user equipment devices during intervals between the scheduled broadcast frames.
In an analogous art, Parkvall teaches a method of claim 6, further comprising: scheduling active discontinuous reception intervals for one or more user equipment devices during intervals between the scheduled broadcast frames (paragraph 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the scheduling taught by Parkvall to the signal discontinuing taught by Bhushan.  The motivation would have been to help the system to avoid conflicts in the transmission.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhusham, Takahashi, Niederfeld, and Parkvall as applied to the claims above, and further in view of Maeda (US Pub 2010/0272004).
Referring to claim 8, Bhusham, Takahashi, Niederfeld, and Parkvall do not disclose a method of claim 7, further comprising: transmitting a certain set of system information only during active discontinuous reception intervals.
In an analogous art, Maeda teaches a method of claim 7, further comprising: transmitting a certain set of system information only during active discontinuous reception intervals (paragraph 536).


Claim 18 is rejected on the same grounds as claims 7 and 8.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhusham, Takahashi, and Niederfeld as applied to claim 6 above, and further in view of Saini (US Pub 2011/0263252).
Referring to claim 9, Bhusham, Takahashi, and Niederfeld do not disclose a method of claim 6, further comprising: transmitting a certain set of system information within a threshold time interval after a scheduled end of one of the broadcast frames.
In an analogous art, Saini teaches a method of claim 6, further comprising: transmitting a certain set of system information within a threshold time interval after a scheduled end of one of the broadcast frames (paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the system information taught by Saini to the signal discontinuing taught by Bhushan.  The motivation would have been to help the system handle handovers.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhusham, Takahashi, and Niederfeld as applied to claim 6 above, and further in view of Xing (US Pub 2014/0078922).
Referring to claim 10, Bhusham, Takahashi, and Niederfeld do not disclose a method of claim 6, further comprising: timing a handover to the base station to occur within a threshold time interval after a scheduled end of one of the broadcast frames.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the threshold taught by Xing to the signal discontinuing taught by Bhushan.  The motivation would have been to help the system quickly deal with handovers to reduce lag.

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhusham, Takahashi, and Niederfeld as applied to the claims above, and further in view of Agiwal (US Pub 2014/0064216).
Referring to claim 12, Bhusham, Takahashi, and Niederfeld do not disclose a method of claim 6, further comprising: performing cellular packet-switched communication with at least one of the one or more mobile devices using another frequency band as a primary carrier, wherein the particular frequency band is a secondary carrier.
In an analogous art, Agiwal teaches a method of claim 6, further comprising: performing cellular packet-switched communication with at least one of the one or more mobile devices using another frequency band as a primary carrier, wherein the particular frequency band is a secondary carrier (paragraph 55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the primary and secondary carriers taught by Agiwal to the signal discontinuing taught by Bhushan.  The motivation would have been to help the system operate without interference.

Claim 19 is rejected on the same grounds as claim 12.

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhusham, Takahashi, Niederfeld and Agiwal as applied to 12 claim above, and further in view of Nigam (US Pub 2014/0071961).
Referring to claim 13, Bhusham, Takahashi, Niederfeld, and Agiwal do not disclose a method of claim 12, further comprising: transmitting control signaling for the secondary carrier via the primary carrier.
In an analogous art, Nigam teaches a method of claim 12, further comprising: transmitting control signaling for the secondary carrier via the primary carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the system information taught by Nigam to the signal discontinuing taught by Bhushan.  The motivation would have been to help the system handle handovers.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhusham, Takahashi, and Niederfeld as applied to claim 14 above, and further in view of de Monseignat (US Pub 2009/0077383).
Referring to claim 16, Bhusham, Takahashi, and Niederfeld do not disclose an apparatus of claim 14, wherein the apparatus is configured to automatically determine the predetermined time intervals based on bootstrap portions of the broadcast frames.
In an analogous art, de Monseignat teaches an apparatus of claim 14, wherein the apparatus is configured to automatically determine the predetermined time intervals based on bootstrap portions of the broadcast frames (paragraph 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the bootstrap information taught by Nigam to the signal discontinuing taught by Bhushan.  The motivation would have been to help the system make changes when it powers up.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhusham, Takahashi, and Niederfeld as applied to claim 14 above, and further in view of Nigam (US Pub 2014/0071961).
Claim 20 is rejected on the same grounds as claim 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN E SHEPARD whose telephone number is (571)272-5967.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN E SHEPARD/Primary Examiner, Art Unit 2424